Citation Nr: 0321926	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-20 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a chronic bowel 
disability, to include as secondary to service-connected 
lumbar spine disability.  

2.  Entitlement to an increased rating for lumbar disc 
disease (LDD), currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for left knee 
chondromalacia patella, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1972 to March 
1978.

This appeal originally arose from a May 1999 rating action 
that denied a compensable rating for left knee chondromalacia 
patella and a rating in excess of  20 percent for LDD.  A 
Notice of Disagreement (NOD) was received in December 1999, 
and a Statement of the Case (SOC) was issued in January 2000.  
By rating action of April 2000, the RO granted a 10 percent 
rating for left knee chondromalacia patella; the matter of a 
rating in excess of 10 percent remains for appellate 
consideration.  A Supplemental SOC (SSOC) was issued 
subsequently in April 2000.  In September 2000, a statement 
from the veteran's representative was accepted as a 
Substantive Appeal with respect to the latter two issues.  In 
July 2001, the Board of Veterans' Appeals (Board) remanded 
the latter two increased rating issues to the RO for further 
development.  

This appeal also arises from an April 2000 rating action that 
denied service connection for a chronic bowel disorder.  A 
NOD was received in September 2000, and a SOC was issued in 
September 2001.  A Substantive Appeal was received in October 
2001.  SSOCs were issued in January and June 2002.

In November 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  The veteran and his representative 
were notified of that development by letters of April and May 
2003.

In a statement of July 2002, the veteran claimed service 
connection for right thumb and right knee disorders.  The 
Board notes, however, that as rating action of August 1979 
granted service connection for right thumb fracture residuals 
and for right knee chondromalacia patella, effective March 2, 
1978, what the veteran is actually seeking remains unclear.  
These matters are referred to the RO for clarification. 


REMAND

The RO last reviewed the issues on appeal in January and June 
2002, at which time SSOCs were issued.  Pursuant to the 
Board's November 2002 development, additional evidence has 
been added to the claims file, including voluminous VA 
medical records and medical records underlying a Social 
Security Administration decision granting the veteran 
disability benefits.  However, the Board is unable to render 
a decision on the basis of such evidence at this time.

The provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  In view of the above, and to avoid any 
prejudice to the veteran (see Bernard v. Brown, 4 Vet. 
App. 384 (1995), the matters on appeal must be returned to 
the RO for consideration of the claim in light of all 
additional evidence added to the record since the 2002 SSOCs.

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claims 
on appeal has not been accomplished.  

The Board finds that additional development of each claim is 
warranted.  In this regard, the Board notes that the VCAA 
requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

By regulatory amendment effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of intervertebral disc syndrome (IVDS), as set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293; 67 
Fed. Reg. 54345-54349, August 22, 2002.  As adjudication of 
the claim must involve consideration of both the former and 
revised applicable criteria, with due consideration given to 
the effective date of the change in criteria (see VAOPGCPREC 
03-00; 65 Fed. Reg. 33422 (2000)), medical findings 
responsive to the former and revised criteria are needed to 
properly adjudicate the increased rating claim on appeal.  
Hence, the RO should arrange for the veteran to undergo 
orthopedic and neurological evaluation for that purpose.  

An orthopedic examination also is necessary to obtain 
information as to the severity of the veteran's left knee 
chondromalacia patella, to include findings as to the extent 
of functional loss due to pain and other factors, to include 
with repeated use and during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202-207 (2002).  
Further the Board finds that a gastrointestinal examination 
is needed to obtain information about the nature and etiology 
of his chronic bowel disability and its relationship, if any, 
to either military service or the service-connected LDD.  
While the RO attempted to get this information via the 
medical opinion of a December 2001, the examiner's comment 
that the veteran's service-connected lumbar spine disability 
did not "unduly aggravate" the veteran's chronic bowel 
disability was not sufficiently responsive to the questions 
needed to adjudicate the claim, on a secondary basis, 
pursuant to Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that 38 C.F.R. § 3.310(a) authorizes a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the extent of 
additional disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability).  

The veteran is hereby advised that failure to report for any 
such scheduled examinations, without good cause, may well 
result in a denial of the claims.  See 38 C.F.R. § 3.655 
(2002).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for any scheduled examination(s), the RO must obtain 
and associate with the claims file copies of any notice(s) of 
examination sent to him and his representative.

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims file all pertinent outstanding medical records.  In 
this regard, the Board notes that the veteran has been 
treated at the VAMCs in Puget Sound, Washington and 
Anchorage, Alaska, as well as at a "Beacon Hill" medical 
facility in Seattle, Washington.  Thus, the RO must obtain 
and associate with the claims file any and all pertinent 
outstanding medical records from those VAMCs from January 
2003 to the present time, and from Beacon Hill, as well as 
undertake efforts to obtain any other pertinent outstanding 
medical records from any source(s) identified by the veteran, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the VAMCs 
in Puget Sound, Washington and Anchorage, 
Alaska furnish copies of all records of 
medical treatment and evaluation of the 
veteran for low back, left knee, and 
gastrointestinal disorders from January 
2003 to the present time.  The RO should 
follow the procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should request that the 
veteran to sign and submit a form 
authorizing the release to the VA of all 
records of his medical treatment and 
evaluation for left knee and bowel 
disorders at the "Beacon Hill" medical 
facility in Seattle, Washington.  
Thereafter, the RO should contact that 
facility and obtain copies of all 
pertinent medical records, to include a 
January 2003 annual evaluation report.  
The RO should follow the procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA neurological and orthopedic 
examinations to obtain information as to 
the severity of his LDD, and an 
orthopedic examination to obtain 
information as to the severity of his 
left knee chondromalacia patella.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his examination of the veteran.  The 
entire claims file must be made available 
to each physician designated to examine 
the veteran, and the examination reports 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, together 
with the complete rationale for the 
comments and opinions expressed, in a 
printed (typewritten) report.  

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back - to specifically include 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, and/or 
absent ankle jerk.  

The orthopedic examiner should conduct 
range of motion testing of the low back 
and left knee (expressed in degrees, with 
standard ranges provided for comparison 
purposes). With respect to the left knee, 
the examiner should specifically state 
whether there is recurrent subluxation or 
lateral instability, and furnish an 
opinion as to whether such subluxation or 
lateral instability is more appropriately 
assessed as "slight," "moderate," or 
"severe."  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back and left 
knee.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  He/she should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use of the low back 
and left knee; to the extent possible, he 
should express such functional loss in 
terms of additional degrees of limited 
motion of the low back and left knee.

Considering all neurological and 
orthopedic examination findings, the 
physician should also offer an opinion, 
with respect to the veteran's LDD, as to 
whether, over the last 12 months, the 
veteran experienced  "incapacitating 
episodes" due to LDD having a total 
duration of: at least 2 weeks but less 
than 4 weeks; at least 4 weeks but less 
than 6 weeks; or at least 6 weeks (an 
"incapacitating episode" being a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician.).  
The physician should also provide an 
opinion as to whether the severity of 
veteran's LDD is more appropriately 
assessed as "moderate," with recurring 
attacks; "severe," with recurring 
attacks, with intermittent relief; or 
"pronounced," with little intermittent 
relief.  

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should also arrange for the veteran to 
undergo a VA gastrointestinal examination 
to obtain information about the nature 
and etiology of his ICS and its 
relationships, if any, to military 
service and to the service-connected LDD.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
reports should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not that any currently-diagnosed ICS (a) 
is the result of injury or disease 
incurred or aggravated in service; or (b) 
was caused or is aggravated by the 
service-connected LDD.  If any 
aggravation by the service-connected 
lumbar spine disability is found, the 
examiner should provide an estimate as to 
the degree of additional disability 
resulting from the aggravation.

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

5.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the 
examination(s) sent to him and his 
representative.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report to any examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
Otherwise, in adjudicating the claim for 
an increased rating for LDD, the RO 
should specifically consider the former 
and revised criteria under DC 5293.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
all additional legal authority 
considered-to specifically include the 
revised applicable rating criteria for 
IVDS under DC 5293-discussion of all 
pertinent evidence and legal authority 
considered, and clear reasons and bases 
for the RO's determinations), and afford 
them the requisite time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


